Brenon v Asbestos Corp., Ltd. (2021 NY Slip Op 00781)





Brenon v Asbestos Corp., Ltd.


2021 NY Slip Op 00781


Decided on February 5, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 5, 2021

PRESENT: CENTRA, J.P., LINDLEY, TROUTMAN, WINSLOW, AND DEJOSEPH, JJ. (Filed Feb. 5, 2021.) 


MOTION NO. (606/20) CA 19-00699.

[*1]CHRISTIANA T. BRENON, EXECUTRIX OF THE ESTATE OF THOMAS A. HENDERSON, DECEASED, AND EXECUTRIX OF THE ESTATE OF SHARON L. HENDERSON, DECEASED, PLAINTIFF-APPELLANT, 
vASBESTOS CORPORATION, LTD., ET AL., DEFENDANTS, AND SPECIAL ELECTRIC COMPANY, INC., DEFENDANT-RESPONDENT. (ACTION NO. 1.)  MARJORIE A. SCHREIBER, EXECUTRIX OF THE ESTATE OF DENNIS C. SCHREIBER, DECEASED, AND INDIVIDUALLY AS SURVIVING SPOUSE OF DENNIS C. SCHREIBER, PLAINTIFF-APPELLANT, AJAX MAGNATHERMIC CORP., ET AL., DEFENDANTS, AND SPECIAL ELECTRIC COMPANY, INC., DEFENDANT-RESPONDENT. (ACTION NO. 2.) SHIRLEY J. THRUSH, EXECUTRIX OF THE ESTATE OF TERRY W. THRUSH, DECEASED, AND INDIVIDUALLY AS THE SURVIVING SPOUSE OF TERRY W. THRUSH, PLAINTIFF-APPELLANT, ASBESTOS CORPORATION, LTD., ET AL., DEFENDANTS, AND SPECIAL ELECTRIC COMPANY, INC., DEFENDANT-RESPONDENT. (ACTION NO. 3.)

MEMORANDUM AND ORDER
Motion for leave to appeal to the Court of Appeals denied.